                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




   MR. RENÉ D. EDWARDS,             1:16-cv-5702-NLH-AMD

                Plaintiff,          OPINION

        v.

   JAMES R. GAHM, et al.,

                Defendants.



APPEARANCES:

RENÉ D. EDWARDS
SUMMIT PLACE APARTMENTS
411 EAST GIBBSBORO ROAD
APT. 110
LINDENWOLD, NJ 08021
     Appearing pro se

MELIHA ARNAUTOVIC
OFFICE OF THE ATTORNEY GENERAL OF NJ
25 MARKET ST, 7TH FL, WEST WING
PO BOX 116
TRENTON, NJ 08625
     On behalf of Defendants



HILLMAN, District Judge

     This case concerns claims by Plaintiff regarding his arrest

and conviction for violating the Sex Offender’s Monitoring Act,

a conviction which was vacated four years later after the New

Jersey Supreme Court deemed the retroactive application of the

Act to be unconstitutional.   Presently before the Court are the
motions of Defendants, a New Jersey state court prosecutor and

two parole officers, to dismiss Plaintiff’s claims against them.

(Docket No. 25, 37.)   Also pending are Plaintiff’s “motion for

jury trial,” motion for default and default judgment, “motion

for a hearing,” and motion to appoint pro bono counsel.       (Docket

No. 38, 39, 41, 47.)   For the reasons expressed below,

Defendants’ motions will be granted, and Plaintiff’s motions

will be denied.

                            BACKGROUND

     According his complaint, Plaintiff, Mr. René D. Edwards,

was convicted in 1986 in New Jersey state court of an offense

that subjected him to Megan’s Law. 1   (Compl. [Doc. No. 1]

“Decision,” 9.)   Based on that conviction, Plaintiff was later

subjected to the GPS monitoring requirements set forth in the

Sex Offender Monitoring Act (“SOMA”), see N.J.S.A. 30:4-123.89




1    By way of background, “[i]n 1994, seven year old Megan
Kanka was abducted, raped, and murdered near her New Jersey home
by a neighbor who had previously been convicted of sex offenses
against young girls. Thereafter, Congress passed the Jacob
Wetterling Crimes Against Children and Sexually Violent Offender
Registration Act, title 17, § 170101, 108 Stat.2038, as amended,
42 U.S.C. § 14071, which condition[ed] certain federal funds for
law enforcement on the States' adoption of a Megan's Law, so
named after Megan Kanka. By 1996, every State, the District of
Columbia, and the Federal Government had passed a Megan's Law.
While these laws vary from State to State, they generally
require convicted sex offenders to register with law enforcement
officials, who then notify community members of the registrants'
whereabouts.” A.A. ex rel. M.M. v. New Jersey, 341 F.3d 206,
208 (3d Cir. 2003).
                                 2
et seq.    On March 4, 2008, Plaintiff was arrested and charged

for his failure to comply with the SOMA GPS monitoring

requirements. 2   (Id.)   Plaintiff entered a plea of guilty to that

charge in May 2010 and was sentenced on July 9, 2010.      (Id.)

       In 2014, approximately four years after he was sentenced

(and six years after he was initially arrested for the SOMA

charge), the New Jersey Supreme Court ruled in Riley v. New

Jersey State Parole Board, 219 N.J. 270, 291-298 (2014) that the

GPS monitoring requirements under SOMA were not applicable to

defendants who committed a SOMA-implicating offense prior to the

effective date of the Act.     (Id. at 10.)   Based on the holding

in Riley, in 2015 Plaintiff filed a petition for Post-Conviction

Relief, essentially arguing that he fell within the category of

individuals described in Riley to whom SOMA’s GPS monitoring

requirements should not have applied.     (Id.)   By Decision and

Order dated July 13, 2016, the New Jersey Superior Court granted

Plaintiff’s PCR petition, concluded that Plaintiff “should have

never been subjected to the GPS monitoring requirements” of

SOMA, and vacated Plaintiff’s SOMA conviction.      (Id. at 8, 10-

11.)

       Plaintiff alleges that Defendants - Senior Parole Officer




2 Plaintiff claims that he was at home at the time and had no
knowledge that the GPS had malfunctioned.


                                   3
James R. Gahm, First Assistant Prosecutor Dana Petrone, and

Parole Officer Andrew LaRue 3 – committed false arrest, false

imprisonment, and malicious prosecution in violation of his

Fourth and Fourteenth Amendment rights 4   at the time they


3 Plaintiff has also named as Defendants “Sgt. Steven Jordan,
Manager New Jersey State Parole,” “Mr. James Samalonis, G.P.S. /
Officer-of-N.J.S.P.,” “Mr. PTLM – Burrows, Lindenwold Police
Officer,” and “Mr. Ronald Berreman, G.P.S. – Officer-of-
N.J.S.P.” It appears that Defendant Burrows was served with
summons and Plaintiff’s complaint on January 8, 2018. (Docket
No. 16 at 1.) The summonses for the other Defendants were
returned as unexecuted. (Docket No. 27-30.) The Court
previously denied Plaintiff’s motion for default judgment
against all the Defendants because Plaintiff had not first
obtained a clerk’s entry of default. (Docket No. 31.) The
Court noted that the denial of his motion was without prejudice
to his right to prosecute his claims against the remaining
defendants if he chose to do so, but the Court also noted that
if Plaintiff obtained a Clerk’s entry of default against any of
the Defendants, and then refiled a motion for default judgment
against that Defendant or Defendants, he was required to do more
than demonstrate that Defendants had failed to appear in the
action. (Docket No. 31 at 5-6 at n.5.) Since that time,
Plaintiff has obtained a clerk’s entry of default against
Burrows. (See Docket Entry for June 1, 2018.) Plaintiff has
not served the other Defendants. The resolution of Plaintiff’s
claims against these Defendants is discussed below. See, infra,
Section C.2.

     4In his complaint, Plaintiff claims that he was handcuffed
too tightly and ultimately required surgery. It is not clear
from the complaint, however, who actually performed the
handcuffing. The complaint also lacks any other facts
concerning the circumstances of his handcuffing – i.e., how long
he was handcuffed, whether he asked for his handcuffs to be
loosened, etc. Attached to the complaint is the New Jersey
State Parole Board, Division of Parole, Special Report, which
describes the circumstances of Plaintiff’s arrest. (Docket No.
1 at 12.) The statement relates that five members of the
Division of Parole were present when Plaintiff was taken into
custody. Plaintiff was transported to the Lindenwold Police
Department for processing, and upon arrival, complained of his
                                 4
arrested and prosecuted him in 2008 for failing to comply with

the GPS monitoring requirements of SOMA because he never should

have been subjected to those requirements. (Id. at 2-5.)



wrist hurting. The report relates that Plaintiff was
transported to a hospital, where Plaintiff was medically
cleared. Plaintiff was taken back to the Lindenwold Police
Department and then transferred to the Camden County Jail.

     Also attached to Plaintiff’s complaint is the Lindenwold
Police Report, which relates that at 10:12 p.m. two parole
officers arrived with Plaintiff at Lindenwold Police
headquarters, and as they were about to put Plaintiff in a cell,
Plaintiff stated his wrist was hurting him. (Docket No. 1 at
15.) The report further relates that Plaintiff stated he had
previously had an operation on his wrist and it was hurting from
the handcuffs, and started screaming that he wanted to go to the
hospital. The report states that a Lindenwold officer told the
parole officers that Plaintiff needed to be medically cleared
before they would take custody of him. Plaintiff returned from
the hospital at 2:33 a.m. after being cleared by the hospital.

     To the extent a claim of excessive force can be construed
from the complaint, that claim fails. In addition to the
applicability of several immunity principles, discussed in
detail below, in order to properly plead a claim against an
individual government defendant in a civil rights action, the
complaint must indicate how that defendant had personal
involvement in the alleged wrongdoing. Evancho v. Fisher, 423
F.3d 347, 353 (3d Cir. 2005). Plaintiff’s complaint contains no
details regarding his handcuffing other than alleging that his
handcuffs were too tight and he required wrist surgery as a
result. This conclusory statement is insufficient to state a
valid excessive force claim against any of the Defendants. See
Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007); see also Shuman v. Raritan Township, 2016 WL
7013465, at *15–16 (D.N.J. 2016) (finding that the plaintiff’s
excessive force claimed failed because of a lack of factual
support for one key element necessary to determine whether a
failure to loosen handcuffs constitutes excessive force, namely
how long the officer delayed in adjusting the handcuffs, and
without such facts the plaintiff had not alleged the officer’s
conduct was objectively unreasonable).


                                5
     Gahm, Petrone, and LaRue have moved to dismiss Plaintiff’s

claims, arguing that they are entitled to absolute immunity or,

alternatively, qualified immunity, and because Plaintiff’s

complaint otherwise fails to state any cognizable claims against

them.     Plaintiff has not directly opposed Defendants’ motions,

but he has submitted numerous filings and four motions of his

own, all of which the Court has considered.

                              DISCUSSION

     A.      Subject Matter Jurisdiction

     Because Plaintiff has brought claims pursuant to 42 U.S.C.

§ 1983 for alleged violations of his constitutional rights, this

Court has jurisdiction of this matter pursuant to 28 U.S.C. §§

1331 and 1343.

     B.      Standard for Motion to Dismiss

     The Defendants’ motion to dismiss Plaintiff’s claims based

on various immunities is a challenge to this Court’s subject

matter jurisdiction, and is therefore decided under Federal

Civil Procedure 12(b)(1).     Cope v. Kohler, 2015 WL 3952714, at

*3 (D.N.J. 2015) (citing Constitution Party of Pa. v. Aichele,

757 F.3d 347, 357–58 (3d Cir. 2014)).      Because Defendants mount

a facial attack on jurisdiction as opposed to a factual attack,

the Court accepts the allegations in the complaint as true and

utilizes the standard for dismissal under Rule 12(b)(6), which

also governs Defendants’ motions to dismiss.     Id. (citing

                                   6
Constitution Party, 757 F.3d at 357–59).

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).    It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   Fed. R. Civ. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”   Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than

                                 7
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).   “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     C.    Analysis

     Plaintiff has brought his constitutional claims pursuant to

42 U.S.C. § 1983, which provides in pertinent part:

     Every person who, under color of any statute, ordinance,

                                   8
     regulation, custom, or usage, of any State or Territory,
     subjects, or causes to be subjected, any citizen of the
     United States or other person within the jurisdiction
     thereof to the deprivation of any rights, privileges, or
     immunities secured by the Constitution and laws, shall be
     liable to the party injured in an action at law, suit in
     equity, or other proper proceeding for redress.

     “By its terms, of course, the statute creates no

substantive rights; it merely provides remedies for deprivations

of rights established elsewhere.”   City of Oklahoma City v.

Tuttle, 471 U.S. 808, 816 (1985).   Thus, “[t]o establish a claim

under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of

the United States [and] that the alleged deprivation was

committed by a person acting under color of state law.”    Moore

v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993).   In order to

properly plead a claim against an individual government

defendant in a civil rights action, the complaint must indicate

how that defendant had personal involvement in the alleged

wrongdoing, which can be shown through allegations of personal

direction or of actual knowledge and acquiescence.   Evancho v.

Fisher, 423 F.3d 347, 353 (3d Cir. 2005).

     1.   Plaintiff’s claims against Defendants Gahm, Petrone,
          and LaRue

     Plaintiff claims that Gahm, Petrone, and LaRue committed

false arrest, false imprisonment, and malicious prosecution in

violation of his Fourth and Fourteenth Amendment rights when he


                                9
was arrested, charged, and prosecuted in 2008 through 2010 for

his failure to comply with the GPS monitoring requirements under

SOMA.     Plaintiff’s complaint is sparse with details about how

each of these Defendants were involved.     For these three

Defendants, Plaintiff pleads the following:

     1.      MR. JAMES R. GAHM #485 BECOME “LIABLE” FOR WRITTEN

COMPLAINT ON THE “PLAINTIFF” ON “ILLEGAL – CHARGE” G.P.S.

“DEVICE” WITH DEPRIVE PLAINTIFF, OF HIS PRIVACY AND FREEDOM, IN

SOCIALTY.

     2.      MS. DANA PETRONE ESQ. ( CAMDEN – COUNTY – PROSECUTOR )

***MALICIOUS – PROSECUTION *** HAD FULL KNOWLEDGE SAID INCIDENT

HAD ABSOLUTELY NO-MERIT, FOR PROSECUTION. NO-VICTIM, NO-FUNDS,

NO-INCIDENT. . . .

     6.      MR. ANDREW LARUE, OFFICER NEW JERSEY STATE PAROLE,

G.P.S. OFFICIAL WHO (FORCE) ALL THE ILLEGAL – ARREST MOVEMENT

AND LOCATION ON ( G.P.S. – DEVICE ).

     (Docket No. 1 at 3.)

     Based on these allegations, as well as the rest of

Plaintiff’s complaint, it appears that Gahm and LaRue were

involved in identifying the malfunctioning of Plaintiff’s GPS

device, and directing that Plaintiff be arrested for a violation

of SOMA.     It appears that Petrone was the county prosecutor who

prosecuted the SOMA violation charge, which ultimately resulted

in Plaintiff pleading guilty to that charge.     The Court

                                  10
extrapolates that Plaintiff claims these Defendants are liable

for the harm he suffered while on the GPS monitor (four years)

and while incarcerated (three years) because he never should

have been subjected to SOMA in the first place.

     Plaintiff’s claims against these Defendants fail for

several reasons:

     1.   Plaintiff does not indicate in his complaint whether

he is suing Gahm, Petrone, and LaRue in their official or

individual capacities.   To the extent that Plaintiff has

asserted his claims against these Defendants in their official

capacities, such claims are barred under the Eleventh Amendment.

See Betts v. New Castle Youth Development Center, 621 F.3d 249,

254 (3d Cir. 2010) (explaining that because state governments

and their subsidiary units are immune from suit in federal court

under the Eleventh Amendment, individual state employees sued in

their official capacity are also entitled to Eleventh Amendment

immunity because official-capacity suits generally represent

only another way of pleading an action against the state); Will

v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989)

(holding that neither a State nor its officials acting in their

official capacities are “persons” under § 1983); Grohs v.

Yatauro, 984 F. Supp. 2d 273, 280 (D.N.J. 2013) (citing Will,

491 U.S. at 65–66) (“The state’s sovereign immunity [] is

preserved under Section 1983; a state is therefore not a

                                11
“person” who may be sued under Section 1983.”); Wright v. State,

778 A.2d 443, 462 (N.J. 2001) (explaining that when county

prosecutors perform their law enforcement function, they act as

agents of the State).

     2.   If Plaintiff has intended to pursue his claims against

Gahm, Petrone, and LaRue in their individual capacities, these

Defendants are entitled to immunity under two immunity doctrines

- absolute immunity and qualified immunity.     Harlow v.

Fitzgerald, 457 U.S. 800, 807 (1982) (recognizing absolute

immunity and qualified immunity as two kinds of immunity under §

1983).

          a.   Absolute Immunity

     Prosecutors are afforded absolute immunity for acts that

are “intimately associated with the judicial phase of the

criminal process,” such as “initiating a prosecution and . . .

presenting the State's case.”   Yarris v. County of Delaware, 465

F.3d 129, 135 (3d Cir. 2006) (quoting Imbler v. Pachtman, 424

U.S. 409, 431 (1976)).   Similarly, parole officers are entitled

to absolute “quasi-judicial” immunity for actions taken in their

adjudicatory capacities.   Williams v. Consovoy, 333 F. Supp. 2d

297, 299 (D.N.J. 2004) (citing Wilson v. Rackmill, 878 F.2d 772,

775 (3d Cir. 1989)) (other citations omitted).     Absolute

immunity does not extend, however, to a prosecutor’s or parole

officer’s administrative duties.     Yarris, 465 F.3d at 135

                                12
(quoting Buckley v. Fitzsimmons, 509 U.S. at 273) (other

citations omitted); Williams, 333 F. Supp. 2d (citing Wilson,

878 F.2d at 775).

     Plaintiff bases his claims against Petrone on her

prosecution of Plaintiff’s violation of SOMA, and Plaintiff

bases his claims against Gahm and LaRue on their actions

relative to his arrest for his SOMA violation.   Plaintiff’s

complaint does not contain any allegations that these Defendants

acted outside of their prosecutorial or adjudicatory capacities.

These Defendants are therefore entitled to absolute immunity to

Plaintiff’s claims against them.

                b.   Qualified Immunity

     “Qualified immunity shields government officials from civil

damages liability unless the official violated a statutory or

constitutional right that was clearly established at the time of

the challenged conduct.”   Reichle v. Howards, 566 U.S. 658, 664

(2012).   In order to determine whether a government official is

entitled to qualified immunity, two questions are to be asked:

(1) has the plaintiff alleged or shown a violation of a

constitutional right, and (2) is the right at issue “clearly

established” at the time of the defendant's alleged misconduct?

Pearson v. Callahan, 555 U.S. 223, 236 (2009).

     Considering the second question first, “‘clearly

established’ for purposes of qualified immunity means that

                                13
‘[t]he contours of the right must be sufficiently clear that a

reasonable official would understand that what he is doing

violates that right.   This is not to say that an official action

is protected by qualified immunity unless the very action in

question has previously been held unlawful, but it is to say

that in the light of pre-existing law the unlawfulness must be

apparent.’”   Wilson v. Layne, 526 U.S. 603, 614–15 (1999)

(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

     Under this standard, it is indisputable that when Gahm,

Petrone, and LaRue had Plaintiff arrested and prosecuted for his

violation of SOMA, the retroactive application of SOMA had not

yet been invalidated by the New Jersey Supreme Court.

Plaintiff has not pleaded any claims that these Defendants

should have known that six years after Plaintiff’s arrest and

four years after his guilty plea that the application of SOMA to

Plaintiff would be declared unconstitutional.   At the time

Defendants interacted with Plaintiff in 2008 through 2010,

Defendants would not have understood that the application of

SOMA to Plaintiff was unlawful.    Accordingly, Gahm, Petrone, and

LaRue are entitled to qualified immunity on Plaintiff’s claims

against them.

     3.   Even if Gahm, Petrone, and LaRue were not afforded

immunity, Plaintiff’s complaint fails under Twombly/Iqbal.

Plaintiff makes barebones, conclusory allegations against these

                                  14
Defendants that they are liable for the injuries he suffered

during the seven years he spent on GPS monitoring and in prison

for the SOMA violation because the statute imposing such

penalties, which was lawful at the time of these Defendant’s

actions, became unlawful in the future.

     In order to maintain his false imprisonment, false arrest,

and malicious prosecution claims, Plaintiff must show that he

was seized, arrested, and prosecuted without probable cause.

See James v. City of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir.

2012) (citations omitted) (“To state a claim for false arrest

under the Fourth Amendment, a plaintiff must establish: (1) that

there was an arrest; and (2) that the arrest was made without

probable cause.”); Wright v. City of Philadelphia, 409 F.3d 595,

602 (3d Cir. 2005) (quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)

(citations omitted)) (just like with a false arrest claim, a

claim for false imprisonment is that a seizure is made without

probable cause); Johnson v. Bingnear, 441 F. App'x 848, 851 (3d

Cir. 2011) (quoting McKenna v. City of Philadelphia, 582 F.3d

447, 461 (3d Cir. 2009)) (“In order to prevail on a

Constitutional claim of malicious prosecution, a plaintiff must

demonstrate that: (1) the defendants initiated a criminal

proceeding; (2) the criminal proceeding ended in the plaintiff's

favor; (3) the proceeding was initiated without probable cause;

(4) the defendants acted maliciously or for a purpose other than

                               15
bringing the plaintiff to justice; and (5) the plaintiff

suffered deprivation of liberty consistent with the concept of

seizure as a consequence of a legal proceeding.”); Wilson v.

Russo, 212 F.3d 781, 789 (3d Cir. 2000) (providing that an

officer has probable cause to arrest when “the facts and

circumstances within the arresting officer's knowledge are

sufficient in themselves to warrant a reasonable person to

believe that an offense has been or is being committed by the

person to be arrested”).

     Here, Plaintiff has not pleaded that he was seized,

arrested, and prosecuted without probable cause.    The probable

cause for his arrest and prosecution derived from SOMA, and SOMA

was not deemed inapplicable to Plaintiff at the time of his

arrest and prosecution.    The 2014 decision of the New Jersey

Supreme Court that invalidated SOMA to situations like

Plaintiff’s does not undermine the basis for Plaintiff’s arrest

and prosecution in 2008 through 2010.

     Moreover, attached to Plaintiff’s complaint is the March 4,

2008 arrest warrant for Plaintiff’s violation of the GPS

monitoring system, which finds probable cause for his arrest and

is signed by a judge.   (Docket No. 1 at 13.)   “Where the alleged

Fourth Amendment violation involves a search or seizure pursuant

to a warrant, the fact that a neutral magistrate has issued a

warrant is the clearest indication that the officers acted in an

                                 16
objectively reasonable manner or, as we have sometimes put it,

in ‘objective good faith.’”   Messerschmidt v. Millender, 565

U.S. 535, 547 (2012) (citation omitted).   An exception exists

where “it is obvious that no reasonably competent officer would

have concluded that a warrant should issue.”     Id. (citation

omitted).   The threshold for establishing this exception is a

high one, however.   Id. (citations omitted).    Plaintiff has

pleaded no facts to suggest “the issuance of the warrant was so

lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable.”     Id. (citation

omitted).   Consequently, Plaintiff’s claims against Gahm,

Petrone, and LaRue fail as a matter of law.

     In sum, Plaintiff’s claims against Gahm, Petrone, and LaRue

are barred by the doctrines of sovereign immunity, absolute

immunity, and qualified immunity, and they also fail to state

cognizable claims against these Defendants.     Even though the

Third Circuit “supports the notion that in civil rights cases

district courts must offer amendment - irrespective of whether

it is requested - when dismissing a case for failure to state a

claim,” the caveat to that notion is that leave to amend should

not be provided “if doing so would be inequitable or futile.”

Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482

F.3d 247, 251 (3d Cir. 2007).   It is evident that permitting

Plaintiff to file an amended complaint to reassert these claims

                                17
against Gahm, Petrone, and LaRue would be futile.    As a result,

Plaintiff’s claims against these Defendants will be dismissed

with prejudice.   Fallon v. Mercy Catholic Medical Center of

Southeastern Pennsylvania, 877 F.3d 487, 494 (3d Cir. 2017)

(upholding the district court’s dismissal of the plaintiff’s

claims with prejudice and not providing the plaintiff with leave

to amend because the plaintiff had not proposed any amendments

that would cure the fundamental deficiency in his claims and it

did not appear that he could do so); Yoder v. Morrow, 671 F.

App’x 27, 29 (3d Cir. 2016) (citing United States ex rel.

Schumann v. Astrazeneca Pharm. L.P., 769 F.3d 837, 849 (3d Cir.

2014)) (agreeing with the district court that amendment of the

complaint would be futile, and therefore finding that the

district court did not err when it dismissed the complaint with

prejudice).

     2.   Plaintiff’s claims against Defendants Jordan,
          Samalonis, Burrows, and Barreman

     As noted above, Plaintiff’s complaint also asserts claims

against Defendants “Sgt. Steven Jordan, Manager New Jersey State

Parole,” Mr. James Samalonis, G.P.S. /    Officer-of-N.J.S.P.,”

“Mr. PTLM – Burrows, Lindenwold Police Officer,” and “Mr. Ronald

Berreman, G.P.S. – Officer-of-N.J.S.P.”    Plaintiff claims the

following as to these four Defendants:

     3.   SGT. STEVE JORDAN, SUPERVISOR OF THE NEW JERSEY STATE


                                18
PAROLE OFFICE, "ILLEGAL­ UPHELD" AND ENFORCE- ILLEGAL ENFORCE TO

WEAR DEVICE- G.P.S. MONITORING 30:4-123.85 WHERFORE THE

PLAINTIFF, FALLS CLEARLY UNDER THE EX- POST- FACTOR OR RILEY VS.

N.J.S.P. (OVER-RULED DECESION). SUPPORT PLAINTIFF, CLAIM.

     4.   MR. JAMES SAMALONIS, "FORCELY" -GRAB, THE PLAINTIF

WITH ARREST FORCE FOR THE "ILLEGAL- G.P.S. DEVICE, FORCE UPON

THE PLAINTIFFS BODY DAY AND NIGHT WEARING IN AND OUT SHOWER,

RASH AND DISCONFORT ON DAILY BASIC, SEVEN DAYS A WEEK.

     5.   MR.PTLM BURROWS, OFFICER OF LINDENWOLD POLICE

DEPARTMENT, ASST, IN THE FALSE­ARREST, BY ENFORCE THE PLAINTIFF,

TO USE OR WEARING OF ILLEGAL- G.P.S. MONITOR. . . .

     7.   MR.RONALD BERREMAN NEW JERSEY STATE PAROLE, G.P.S.

OFFICIAL WHO "FORCE" ALL THE ILLEGAL-ARREST MOVEMENT AND

LOCATION ON G.P.S DEVICE.

     (Docket No. 1 at 3.)

     As with Defendants Gahm, Petrone, and LaRue, Plaintiff

claims that these Defendants are liable for his injuries

relative to his arrest and incarceration for the SOMA violation.

Plaintiff, however, has not served Jordan, Samalonis, or

Berreman with his complaint.   For Burrows, Plaintiff has

provided proof of service of his complaint on Burrows, he has

obtained a clerk’s entry of default as to Burrows, and Plaintiff

has moved for default judgment against Burrows.   The Court will

address Plaintiff’s claims against Burrows separately from his

                                19
claims against Jordan, Samalonis, and Berreman.

          a.   Plaintiff’s claims against Jordan, Samalonis, and
               Berreman

     As a primary matter, Plaintiff’s claims against Jordan,

Samalonis, and Berreman may be dismissed for Plaintiff’s failure

to comply with Federal Civil Procedure Rule 4(m).     Rule 4(m)

provides, “If a defendant is not served within 90 days after the

complaint is filed, the court - on motion or on its own after

notice to the plaintiff - must dismiss the action without

prejudice against that defendant or order that service be made

within a specified time.    But if the plaintiff shows good cause

for the failure, the court must extend the time for service for

an appropriate period.”    Fed. R. Civ. P. 4(m).   Showing good

cause “‘requires a demonstration of good faith on the part of

the party seeking enlargement and some reasonable basis for

noncompliance within the time specified by the rule.’”     John

Vorpahl v. The Kullman Law Firm, 2018 WL 813879, at *2 (D.N.J.

Feb. 8, 2018) (quoting Veal v. United States, 84 F. App'x 253,

256 (3d Cir. 2004)) (other citations omitted).     Three factors

are considered when determining whether good cause exists: “‘(1)

reasonableness of plaintiff's efforts to serve, (2) prejudice to

the defendant by lack of timely service, and (3) whether

plaintiff moved for an enlargement of time to serve.’”     Id.

(quoting MCI Telecommunications Corp. v. Teleconcepts, Inc., 71


                                 20
F.3d 1086, 1097 (3d Cir. 1995)) (other citations omitted).    Even

if a plaintiff fails to show good cause, however, the district

court must still consider whether any additional factors warrant

a discretionary extension of time.    Petrucelli v. Bohringer &

Ratzinger, 46 F.3d 1298, 1307 (3d Cir. 1995).

     Plaintiff has not provided the Court with any information

as to why he has not served Defendants Jordan, Samalonis, and

Berreman.   The Docket reflects that on March 15, 2018, the

summonses were returned as unexecuted on these Defendants, and

it does not appear that Plaintiff has made any further efforts

to effect service on them. 5   Thus, Plaintiff’s lack of compliance

with Rule 4(m) warrants the dismissal of his claims against

Jordan, Samalonis, and Berreman without prejudice.

     Because, however, Plaintiff is proceeding pursuant 28

U.S.C. § 1915, his complaint is subject to sua sponte assessment




5 When Plaintiff filed his complaint, he submitted an application
to proceed without prepayment of fees (“in forma pauperis” or
“IFP application”) under 28 U.S.C. § 1915, and his complaint was
therefore subject to sua sponte screening by the Court, see 28
U.S.C. § 1915(e)(2)(B). The Court granted Plaintiff’s IFP
application (Docket No. 3), and ordered the Clerk to mail to
Plaintiff a transmittal letter explaining the procedure for
completing United States Marshal (“Marshal”) 285 Forms (“USM-285
Forms”). It appears that Plaintiff returned the 285 Forms to
the Marshal, who then attempted service, but the Marshal was
unable to do so for the reasons indicated on the 285 Forms: “Not
employed by NJ Dept of Parole”. (Docket No. 27, 28, 30.)


                                 21
by the Court. 6   Under § 1915(e)(2)(B)(ii), the court shall

dismiss the case at any time if it determines that the action

fails to state a claim on which relief may be granted.

Millhouse v. Heath, 866 F.3d 152, 161 (3d Cir. 2017).

Additionally, where a district court explicitly concludes that a

complaint reveals an immunity defense on its face, it may

dismiss with prejudice the complaint for failure to state a

claim upon which relief may be granted pursuant to §

1915(e)(2)(B)(ii).    Id.

     Plaintiff’s complaint alleges that Jordan, Samalonis, and

Berreman are New Jersey State Parole Officers who should be

liable for Plaintiff’s injuries resulting from the GPS

monitoring and incarceration due to his SOMA violation.

Plaintiff’s claims against these Defendants fail for the same

reasons as Plaintiff’s claims against Defendants Gahm and LaRue




6 The Prison Litigation Reform Act, Pub. L. No. 104–134, §§ 801–
810, 110 Stat. 1321–66 to 1321–77 (April 26, 1996) (“PLRA”),
directs district courts to sua sponte dismiss any claim that is
frivolous, is malicious, fails to state a claim upon which
relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. “The legal standard for
dismissing a complaint for failure to state a claim pursuant to
28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing
a complaint pursuant to Federal Rule of Civil Procedure
12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir.
2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.
2000)); Mitchell v. Beard, 492 F. App’x 230, 232 (3d Cir. 2012)
(discussing 28 U.S.C. § 1997e(c)(1)); Courteau v. United States,
287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C. §
1915A(b)).
                                 22
– under the doctrines of sovereign immunity, absolute immunity,

and qualified immunity, as well as for failing to state viable

claims against them.    Consequently, Plaintiff’s claims against

Defendants Jordan, Samalonis, and Berreman must be dismissed

with prejudice.

          b.      Plaintiff’s motion for default judgment against
                  Burrows

     Plaintiff claims that Lindenwold Police Officer Burrows

falsely arrested him for the GPS device failure and resulting

SOMA violation.    Plaintiff has filed a motion for default

judgment in his favor on his claim against Burrows.    Plaintiff’s

motion, however, does not provide any more specifics as to

Burrows’ involvement, or articulate why Plaintiff should be

entitled to judgment in his favor on his false arrest claim.

     “Federal Rule of Civil Procedure 55(b)(2) authorizes courts

to enter a default judgment against a properly served defendant

who fails to a file a timely responsive pleading.”    Chanel v.

Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (citing

Anchorage Assoc. v. Virgin Is. Bd. of Tax Rev., 922 F.2d 168,

177 n.9 (3d Cir. 1990)).    However, a party seeking default

judgment “is not entitled to a default judgment as of a right.”

Franklin v. Nat’l Maritime Union of America, 1991 U.S. Dist.

LEXIS 9819, at *3-4 (D.N.J. 1991) (quoting 10 Wright, Miller &

Kane, Federal Practice and Procedure § 2685 (1983)), aff’d, 972


                                  23
F.2d 1331 (3d Cir. 1992).   The decision to enter a default

judgment is “left primarily to the discretion of the district

court.”   Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.

1984).

     Although every “well-pled allegation” of the complaint,

except those relating to damages, are deemed admitted, Comdyne

I. Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990), before

entering a default judgment the Court must decide whether “the

unchallenged facts constitute a legitimate cause of action,

since a party in default does not admit mere conclusions of

law,” Chanel, 558 F. Supp. 2d at 535 (citing Directv, Inc. v.

Asher, No. 03-1969, 2006 WL 680533, at *1 (D.N.J. Mar. 14,

2006)).   “Three factors control whether a default judgment should

be granted: (1) prejudice to the plaintiff if default is denied,

(2) whether the defendant appears to have a litigable defense,

and (3) whether defendant's delay is due to culpable conduct.”

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000);

United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

(3d Cir. 1984).   If a review of the complaint demonstrates a

valid cause of action, the Court must then determine whether the

plaintiff is entitled to default judgment.

     Plaintiff has not presented a valid cause of action against

Burrows for which he is entitled to judgment.   Burrows, as an

employee of a municipality, is a “person” under § 1983, but

                                24
Plaintiff’s false arrest claim against Burrows fails because

Burrows is entitled to qualified immunity, and because the false

arrest claim fails as a matter of law.   As discussed above with

regard to the other Defendants, at the time Burrows interacted

with Plaintiff in 2008, Burrows would not have understood that

the application of SOMA to Plaintiff was unlawful.   Thus,

because Plaintiff has not claimed that Burrows violated a

clearly established right, Burrows is entitled to qualified

immunity for Plaintiff’s claim against him.   See Reichle, 566

U.S. at 664.

     Relatedly, as also discussed above for the other

Defendants, the constitutional validity of applying SOMA to

Plaintiff was not in doubt at the time Burrows was involved in

Plaintiff’s arrest, and therefore Plaintiff has not pleaded that

Burrows lacked probable cause to arrest Plaintiff.   See James v.

City of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012)

(citations omitted) (“To state a claim for false arrest under

the Fourth Amendment, a plaintiff must establish: (1) that there

was an arrest; and (2) that the arrest was made without probable

cause.”).

     Consequently, Plaintiff is not entitled to default judgment

in his favor on his false arrest claim against Burrows. 7


7 As noted above, supra note 4, attached to Plaintiff’s complaint
is the Lindenwold Police Report for Plaintiff’s arrest. (Docket
                                25
Moreover, the Court must dismiss with prejudice Plaintiff’s

false arrest claim against Burrows pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

       3.   Plaintiff’s “motion for jury trial,” “motion
            for a hearing,” and motion to appoint pro bono
            counsel

       Also pending are Plaintiff’s “motion for jury trial,”

“motion for a hearing,” and motion to appoint pro bono counsel.

Because the Court has dismissed with prejudice all of

Plaintiff’s claims against all Defendants, Plaintiff’s motions

will be denied as moot.

                             CONCLUSION

       Plaintiff spent years on GPS monitoring and in prison

pursuant to a law that was later determined to be

unconstitutional as applied to him.    In addition to the

restraint of his liberty while on GPS monitoring and in prison,

Plaintiff suffered serious bodily injuries while in prison,

including being viciously beat with a lock by one of his cell

mates, as well as his claims that he was raped by his cell mate. 8



No. 1 at 15.) The report states that at 2153 hours (9:53 p.m.)
on March 4, 2008, Burrows was dispatched to Plaintiff’s
residence to assist the New Jersey Division of Parole with
apprehending Plaintiff. “When Ptlm. Burrows arrived at the
scene they advised that they had Mr. Edwards in custody and that
they were alright.” (Id.) This document, when incorporated as
part of Plaintiff’s pleadings, further demonstrates the lack of
any viable claim against Burrows.

8   Plaintiff has filed eleven other actions in this Court against
                                  26
Considering what Plaintiff has experienced, the Court is not

unsympathetic to Plaintiff’s feelings of injustice.   Defendants

in this case, however, cannot be held liable as a matter of law

for the claims Plaintiff has asserted against them.   An

appropriate Order will be entered.



Date: November 1, 2018                  s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




various defendants arising out of his GPS monitoring and what
occurred while he was incarcerated due to the SOMA violation
charge. See EDWARDS v. THE HILLMAN GROUP, COMPANY et al. 1:18-
cv-11955-NLH-JS; EDWARDS V. GRANT 1:17-cv-07229-NLH-KMW; EDWARDS
v. THE ATTORNEY GENERAL OF THE STATE OF NEW JERSEY et al. 1:14-
cv-02802-NLH; EDWARDS v. FALVEY 3:14-cv-05753-PGS-TJB; EDWARDS
v. COMMISSIONER OF SOCIAL SECURITY 1:13-cv-07731-NLH; EDWARDS v.
STATE OF NEW JERSEY 3:13-cv-06523-PGS; EDWARDS v. V.C.C.B. BOARD
MEMBERS et al. 1:13-cv-03635-NLH-JS; EDWARDS v. BAYSIDE STATE
PRISON et al. 1:13-cv-00833-NLH-AMD; EDWARDS v. UNIVERSITY OF
MEDICINE AND DENTISTRY OF NEW JERSEY et al. 1:13-cv-00448-RBK;
EDWARDS v. STATE OF NEW JERSEY et al. 1:13-cv-00214-NLH-JS;
EDWARDS v. THE STATE OF NEW JERSEY et al. 1:08-cv-05617-RMB-KMW.
                               27
